internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-114828-01 date date legend trust a b c d e company charity church school state g h plr-114828-01 d1 d2 d3 d4 d5 dear this letter responds to a letter dated date and subsequent correspondence submitted by trust’s authorized representative requesting rulings under sec_664 of the internal_revenue_code concerning the effect of a proposed judicial reformation of trust on the qualification of trust as a charitable_remainder_unitrust under sec_664 the information submitted states that on d1 a and b husband and wife hired c a financial planner to advise them on retirement planning a and b followed c’s advice and decided to research the idea of establishing a charitable_trust funded with shares of company a publicly traded stock that had greatly appreciated c contacted d the head of planned giving at charity and requested illustrations for both a charitable_remainder_trust with a fixed percentage_payout under sec_664 crut and a charitable_remainder_trust with net_income with make-up payout under sec_664 nimcrut c informed a and b about cruts and used the requested illustrations to explain nimcruts c explained that while a crut would pay a and b with a fixed percentage of the trust’s net fair_market_value each year a nimcrut would pay a and b the lesser_of the income from the trust or the fixed percentage with an income make-up_provision a and b selected a nimcrut because they already had sufficient income for their needs and informed c of their decision on d2 c informed d that a and b had decided to establish a charitable_remainder_trust d assumed that a and b wanted a crut to provide additional income and he sent a copy of the charity sample crut document to c and e a and b’s lawyer c did not review the sample crut instead relying on the expertise of e while e requested several minor changes nobody had informed e that a and b wanted a nimcrut rather than a crut throughout this entire process communications were limited to emails between c d and e as a result of the limited communications a and b mistakenly signed a crut on d3 and contributed the company stock to the crut the governing instrument of trust provides that the unitrust_amount payable to a and b is g percent of the net fair_market_value of the trust assets valued as of the first plr-114828-01 day of each taxable_year of trust the charitable remaindermen named in trust are h percent to charity g percent to church and g percent to school the error in signing a crut instead of the intended nimcrut was discovered on d4 when a and b turned over their income_tax information to their accountant in subsequent meetings between a b c d and an attorney for charity all of the parties agreed that the error was caused by a breakdown in communications that resulted in a and b executing a crut instead of the nimcrut they had requested it was agreed by all parties that a reformation of the trust should be pursued so that a and b would have the nimcrut that they had selected a and b further represent that the proposed reformation of trust is necessary due to a scrivener’s error that is contrary to a and b’s original intent to establish a nimcrut to establish their original intent a and b have provided affidavits from c and d that establish the breakdown in communications since all the interested parties are in agreement that a scrivener’s error occurred in the drafting of the trust instrument it is proposed that a judicial modification of the trust agreement be done with notice to the attorney_general of state in accordance with state law the sole modification will be to redraft the trust instrument to provide for the net_income method of payment intended rather than the current fixed percentage a and b also represent that a b and trust’s returns for the taxable years ending d4 and d5 were filed as if trust were a nimcrut and that no adjustments will be necessary for those returns if the rulings they requested are granted specifically you request the following rulings the proposed judicial modification of the trust changing the fixed percentage_method of payment of the unitrust_amount to the net_income with make-up_provision method of payment of the unitrust_amount will not violate sec_664 or any of the regulations thereunder the proposed judicial modification of the trust will not adversely affect the trust’s qualification as a charitable_remainder_unitrust under sec_664 and the regulations thereunder sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than plr-114828-01 qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year- a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust section sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court provided that a state court determines that a scrivener's error was made in plr-114828-01 drafting trust and that trust is modified by amending the trust agreement as discussed above and provided that the court’s modification of trust is in accordance with state law properly applied we conclude that the proposed judicial reformation changing the fixed percentage_method of payment of the unitrust_amount to the net_income with make-up_provision method of payment of the unitrust_amount will not violate sec_664 or any of the regulations thereunder accordingly we also conclude that the proposed judicial modification of the trust under state law will not adversely affect the trust’s qualification as a charitable_remainder_unitrust under sec_664 and the regulations thereunder the rulings above are expressly contingent on the issuance of a court order and modification of trust as described above except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code specifically no opinion is expressed as to whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to trust’s authorized representative sincerely yours james a quinn reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
